WITMER, District Judge.
The question presented here by this demurrer to the plea of the defendant the Title Guaranty & Surety Company was decided adversely to the defendant by Judge McPherson, in United States, to Use of General Electric Company, v. Schofield Company et al. (C. C.) 182 Fed. 240, which, on appeal, was affirmed by the Circuit Court of Appeals, reported in 187 Fed. 98.
In view of what was there said, and since the bond sued upon was given May 24, 1904, under the provisions of the act of August 13, 1894,’ and the claim of’the usé of the plaintiff arises under a contract made before the act of February 24, 1905, which is not retroactive, although the plaintiff did the work and furnished the materials for which suit is brought, since the enactment of the latter, the former act controls, and suit may be brought in the district in which the principal office, of the surety company is located.
The demurrer to the defendant’s plea to the jurisdiction is therefore sustained, and the plea is denied.